Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, 14, and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,722,922. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

16/939,011 (present application)			USP 10,722,922
A system for classifying and sorting a first mixture of materials comprising extruded aluminum scrap pieces and cast aluminum scrap pieces
A system for classifying and sorting a first mixture of materials comprising wrought and cast aluminum scrap pieces

an image capturing device configured to produce image data of the first mixture of materials comprising wrought and cast aluminum scrap pieces
a conveyor system configured to convey the first mixture past the image capturing device; 
a conveyor system configured to convey the first mixture past the image capturing device
a data processing system comprising a machine learning system configured to classify certain ones of the first mixture as extruded aluminum scrap pieces based on the image data of the first mixture, wherein the classifying of certain ones of the first mixture is based on a first knowledge base containing a previously generated library of observed characteristics captured from a homogenous set of samples of extruded aluminum scrap pieces
a data processing system comprising a machine learning system configured to classify certain ones of the first mixture as wrought aluminum scrap pieces based on the image data of the first mixture, wherein the classifying of certain ones of the first mixture is based on a first knowledge base containing a previously generated library of observed characteristics captured from a homogenous set of samples of wrought aluminum scrap pieces
a sorter configured to sort the classified certain ones of the first mixture from the first mixture as a function of the 



Both set of claims include an image capturing device, conveyor system, data processing system, and a sorter.  Claims 1-24 of USP 10,722,922 do not disclose wrought aluminum, however, the separation of extruded aluminum would have been an obvious variant to sorting wrought aluminum.

Terminal Disclaimer
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 14, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Torek et al (US Pub 2013/0304254 A1) in view of Yanar et al (US Pub 2011/0247730 A1).
Regarding claims 1, 8, and 23, Torek discloses a system, method, and computer program prouduct for classifying and sorting a first mixture of materials comprising aluminum scrap pieces and cast aluminum scrap pieces (paragraph 0046), the system comprising: an image capturing device configured to produce image data of the first mixture of materials comprising aluminum scrap pieces and cast aluminum scrap pieces 
Regarding claims 2 and 10, Torek discloses the library of observed characteristics were captured by a camera configured to capture images of the homogenous set of samples of the extruded aluminum scrap pieces as they were conveyed past the camera (paragraph 0029-0030).
Regarding claims 3, 9, and 11, Torek discloses the image capturing device is a camera configured to capture visual images of the first mixture of materials comprising 
Regarding claim 6 and 14, Torek discloses the machine learning system comprises an artificial intelligence neural network (paragraph 0048).
Regarding claim 7, Torek discloses the classifying of certain ones of the first mixture is based on a comparison of the first knowledge base to a second knowledge base containing a previously generated library of observed characteristics captured from a homogenous set of samples of cast aluminum scrap pieces (paragraph 0049).
Regarding claim 21, Torek discloses the system is configured to sort the extruded aluminum scrap pieces from the case aluminum scrap pieces based on the classifying of certain ones of the first mixture as extruded aluminum scrap pieces (paragraph 0046).
Regarding claim 24, Torek discloses the computer readable storage medium, which when executed, comprises sending to an automated sorting device information regarding the classifications used by the automated sorting device to sort the certain pieces classified as extruded and/or wrought aluminum scrap pieces from the remainder of pieces classified as cast aluminum scrap pieces (paragraph 0046).
Regarding claim 25, Torek discloses the computer program product comprises a machine learning system implementing one or more machine learning algorithms configured to classify the collection of materials, wherein the one or more machine learning algorithms have been previously trained to recognize the visual characteristics unique to extruded and/or wrought aluminum scrap pieces (paragraph 0063-0064).
Regarding claim 26, Torek discloses the one or more machine learning algorithms are configured to perform the classifying of the collection of materials as a function of a knowledge base of parameters configured during a training stage to recognize the visual characteristics unique to extruded and/or wrought aluminum scrap pieces, wherein the training stage comprises processing a control sample of a plurality of extruded and/or wrought aluminum scrap pieces in order to create the knowledge base (paragraph 0045).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Torek/Yanar in view of Platek et al (US Pub 2008/0041501 A1).
Regarding claim 12, Torek discloses all the limitations of the claim including the sorting produces a second mixture of materials that comprises the first mixture of materials minus the sorted certain ones of the first mixture of materials (see Fig. 10; elements 236, 238, 240), but Torek does not disclose the method further comprising melting the second mixture to produce a metal composition appropriate for manufacturing into cast aluminum parts.  Platek teaches melting the second mixture to produce a metal composition appropriate for manufacturing into cast aluminum parts (paragraph 0026) for the purpose of converting scrap into usable aluminum product.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Torek separated mixture to be melted, as taught by Platek, for the purpose of converting scrap into usable aluminum product.
Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Torek/Yanar in view of Platek et al (US Pub 2008/0041501 A1)
Regarding claims 22 and 27, Torek/Yanar discloses all the limitations of the claim, but Torek/Yanar does not disclose the system is configured to classify the first mixture of materials without use of x-ray spectroscopy to analyze compositions of the materials.  Platek teaches as obvious a system configured to classify the first mixture of materials using an image capturing device without using x-ray spectroscopy (paragraph 0017) to analyze compositions of the materials (paragraph 0048-0050; using a machine learning system and algorithm to analyze image data and make labels for each desired category).  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was effectively filed.  In the present case, it would have been obvious to replace one imaging system for another without using x-ray spectroscopy for the purpose of gathering and analyzing image data.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. 
Claim Objections
Regarding claim objections of claims 22 and 27, the claim objections are withdrawn due to Applicant’s arguments. 
Rejection under USC 103
Regarding Applicant’s argument,” In paragraph [0062], Torek does not provide any further details of its machine vision system that significantly deviate from the above prior art description of machine vision. All that Torek states is that “machine vision determinable characteristics” such as color, texture, shape, and aspect ratio are 
Regarding Applicant’s argument,” Applicants further assert that the teachings of Torek (and also the teachings of Torek combined with Yanar) would not suggest a machine learning system to a person of ordinary skill in the art, since such a person would not take the innovative leap of conceiving of the idea of utilizing a machine learning system instead of a machine vision system, since there is no suggestion in the prior art for using machine learning systems within material classification and/or sorting systems.,” the Examiner disagrees.  The Examiner asserts that a test run performed (paragraph 0006) to find a background reading that is input into a database.  The scrap metal is then compared against to the stored database reading.
Regarding Applicant’s argument,” The Examiner has asserted on page 7 of the Office Action that paragraph [0046] of Torek discloses the recited homogeneous set of samples of the extruded aluminum scrap pieces. Applicants respectfully traverse. Paragraph [0046] of Torek merely lists possible groupings of metals, and does not teach or suggest that homogeneous sets of such metals are used to produce a previously generated library of observed characteristics. In fact, both Torek and Yanar are completely silent as to any utilization of homogeneous sets of metals,” the Examiner disagrees.  The Examiner asserts that the prior art reference normalizes a dataset from a group of metal.  This normalized dataset would be construed by the broadest 
Regarding Applicant’s argument,” Torek does not disclose that the machine vision system can be a neural network. Instead, Torek merely teaches in paragraph [0048] that the cutoff plane can be calibrated using other mathematics models and techniques including a neural network. Moreover, the cutoff plane is only taught as being utilized to classify metals using the x-ray spectroscopy system (e.g., see paragraph [0030]); the cutoff plane is not used by the machine vision system,” the Examiner disagrees.  The Examiner asserts that the claims only claim the machine learning system being an artificial intelligence neural network.  The prior art reference discloses the vision classification may use a variety of arbitration techniques to classify items and one of these techniques uses a neural network, and, as such, Torek discloses the use of a neural network.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/K.K./Examiner, Art Unit 3653      

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655